Citation Nr: 1434788	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979 and from May 1981 to July 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The RO denied service connection for low back pain in a December 1992 rating decision; the Veteran was notified of this decision in January 1993, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received since the December 1992 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.

3.  Service treatment records reveal that the Veteran was treated for complaints of low back pain, which were acute, transitory, and resolved prior to separation.

4.  The Veteran has a current diagnosis of chronic low back strain with slight generalized osteophytes of the lumbar spine.

5.  The credible and probative evidence does not link the current low back disorder to service, or to the back pain treated during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1992 rating decision that denied service connection for a low back disorder is new and material, and the claim for service connection for is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  A low back disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for a low back disorder in a February 2011 letter, which was prior to the initial RO rating decision denying the benefit sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran was not provided the required notice with respect to what constitutes new and material evidence to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006). However, since the claim is reopened, such error is harmless.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the reopening of the claim for service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; a VA examination report, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In October 2011, the Veteran was provided a VA examination.  The Veteran's representative asserts that this examination report is inadequate, arguing that the examining physician did not provide adequate rationale for the negative nexus opinion.  The Board finds the examination report adequate.  The examiner reviewed the evidence and provided a medical opinion supported by rationale; this opinion is also supported by the other medical evidence of record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  New and Material

In this case, the RO denied service connection for low back pain in a December 1992 rating decision and notified the Veteran of the decision in January 1993.  The Veteran did not appeal the RO decision and is final.  38 U.S.C.A. § 7105(c). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim. If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the present appeal, the March 2012 RO rating decision addressed the issue of service connection for a low back disorder, and ignored the fact that there was a prior final decision addressing this issue.  By this action, the RO implicitly reopened the Veteran's claim.  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

At the time of the December 1992 rating decision there was no diagnosis of a current low back disorder of record.  The evidence obtained since the December 1992 rating decision includes the October 2011 VA examination report which indicates a diagnosis of chronic low back strain, with slight generalized osteophytes of the lumbar spine. 

The Board concludes that the evidence received since the December 1992 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a low back disorder is reopened.


III.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims service connection for a low back disorder.  Service treatment records dated in December 1987 reveal that the Veteran was treated for low back pain due to a lifting injury.  These records show that he "strained his back about his waist" while lifting a cannon.  There was no pain radiating into his legs.  He was treated with pain medication, and exercise.  Follow-up evaluation revealed improvement two days after the initial treatment; he was issued a temporary physical profile and continued on exercise. 

In April 1988, the Veteran completed a report of medical history at this time he specifically denied any history of recurrent back pain.  A November 1988 medical examination report revealed that the Veteran's spine was normal on clinical evaluation.  

The Veteran separated from active duty in July 1992.  He immediately filed claims for service connection, including a claim for service connection for "low back 
pain - '88."  He failed to report to a scheduled VA spine examination, but a VA general medical examination of the Veteran was conducted in December 1992.  The examiner evaluated the Veteran's musculoskeletal system as normal.  There were no reports or diagnosis of low back pain, or a low back disability at that time.  

In January 2011, the Veteran submitted his current claim.  At that time, he submitted duplicative copies of service treatment records.  Copies of treatment records from the Veteran's private physician were obtained, but they do not reveal treatment for complaints of low back pain.  Some of these records note that the Veteran was obese and the he reported knee pain.  

In October 2011, a VA spine examination of the Veteran was conducted.  The Veteran reported a history of the same low back lifting injury during service, which is documented in the service treatment records.  He reported having back pain on discharge from service and currently.  The Veteran reported low back pain with prolonged standing and that his post-service employment was as a maintenance person for the Post Office, which required that he stand for long periods of time in this job.  X-ray examination of the lumbosacral spine revealed no malalignment or instability but slight generalized osteophytes of the lumbar spine and sacroiliac joints were shown.  After full examination, the diagnosis was chronic low back strain with slight generalized osteophytes of the lumbar spine.  The examiner opined that the Veteran's current low back condition was not caused by or the result of the in-service injury and was "more likely due to his 24 year history of his morbid obesity and his employment working as a mechanic for the post office vehicles and the maintenance work he was required to do."  The examiner also noted that the first post-service medical evidence of record was in November 2010.  

The Veteran's representative asserts that the negative nexus opinion lacks rationale.  The Board disagrees.  In reviewing the October 2011 VA examination, the Board finds the examiner considered the Veteran's reported complaints of low back pain, including his asserted continuity of symptomatology of low back pain dating to service.  The Board also finds that the examiner reviewed the claims file, to include the service treatment records.  The examiner considered the injury to the Veteran's back in service in 1987, and the normal back examination in 1988.  After a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner provided the medical opinion, to include the etiology of the Veteran's current low back disorder.  Thus, the fact that the rationale for the opinion preceded, rather than followed, does not negate the rationale that was provided.  In this regard it must be borne in mind that physicians that prepare reports of medical examinations for the purpose of rendering opinions are not lawyers and, thus, such reports cannot be held to a high legalistic standard.  

Moreover, the opinion provided by the October 2011 examiner is consistent with the other evidence of record, which relate the Veteran's current low back pain to his obesity, as noted in a November 2010 VA treatment record.  

The Veteran submitted a private radiology report showing that a computed tomography (CT) examination of his abdomen and pelvis was conducted.  This report noted facet joint hypertrophy and degenerative changes of the lumbosacral spine.  This essentially confirms the findings of the VA x-ray report.  

The Veteran's January 2013 substantive appeal, asserted that VA ignored the fact that "twice I injured my lower back while lifting a howitzer while in the military. . . ."  This is not true.  VA adjudicators and examiners have acknowledged the low back lifting injury documented in the service treatment records.  However, consideration has also been accorded that these treatment records show that the injury was acute and transitory.  The service treatment records document improvement of low back pain with treatment, and subsequent service treatment records reveal no diagnosis of a low back disorder.  Moreover, the Veteran himself denied having back pain in subsequent service treatment records.  

The Veteran's representative asserts that the Veteran reports a continuity of symptomatology of low back pain, which is adequate to provide nexus and establish service connection.  This is incorrect.  Service connection on the basis of continuity of symptomatology can be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  While arthritis is one of those diseases, there is no evidence that arthritis of the low back was manifest during service or the first year after separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  To the extent that the current x-ray evidence of generalized osteophytes of the lumbar spine, or the CT evidence of degenerative changes of the lumbar spine, may be defined as arthritis, such diagnoses were made decades after service.  Therefore, service connection on the basis of continuity of symptomatology cannot be established in the present case.  Walker, 708 F.3d at 1333.  Moreover, the VA examiner in 2011, considered these statements when rendering the medical opinion, but found otherwise.

The preponderance of the evidence is against the claim for service connection for a low back disorder; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a low back disorder is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


